DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

Applicant provided some arguments along with amendment to the independent claim 1, including;
" wherein selectively operating the other switches in the first group comprises turning the other switches on and off in accordance with one or more predetermined criteria"
"after detection of a failure of a switch in the first group of switches within one of said inverter bridges: controlling the current flow within the faulty inverter bridge by selectively operating the other switches in the first group of switches but not those switches in the second group of switches"

Further prosecution of the amended claim elements revealed that the argued claim elements may not have been disclosed by any prior art as a whole. Although some of the prior art addressing some of these limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination with other prior art of record; in regard to the independent claim 1 and dependent claims 6-14 & 17-18 limitations.

Some of the closest prior art found on search which all are fail to disclose above limitations;
URYU; Nobuhiko	US 20130320905 A1	ELECTRIC MOTOR DRIVE APPARATUS AND ELECTRIC POWER STEERING APPARATUS HAVING THE SAME
Remarks: Discloses an electric motor drive apparatus that notifies a user of a fault and an electric power steering apparatus; however fails to disclose claim elements stated at step 1 above.

Mukai; Yasuhiko et al.	US 20110156626 A1	MOTOR DRIVING DEVICE, ELECTRIC POWER STEERING DEVICE USING THE SAME AND METHOD FOR DETECTING FAILURE IN THE SAME
Remarks: Discloses; 
a motor driving device in which a failure can be detected without passage of an overcurrent.
an electric power steering device using the motor driving device. 
a method for detecting failure in the motor driving device; 
however fails to disclose claim elements stated at step 1 above.

Brouwer; Todd B. et al.	US 20160179737 A1	PIN-CONFIGURABLE INTERNAL BUS TERMINATION SYSTEM
Remarks: Discloses  pin-configurable internal bus termination system for use with data communications buses onboard an airplane or other vehicle and method for configuring connector pins for connecting termination resistors to form a termination resistance.; however fails to disclose claim elements stated at step 1 above.

TASHIMA; Tsuyoshi	US 20200108859 A1	ELECTRONIC CONTROL UNIT AND ELECTRIC POWER STEERING APPARATUS HAVING THE SAME
Remarks: Discloses an electronic control unit for controlling driving of a motor having a winding; however fails to disclose claim elements stated at step 1 above.

MAESHIMA; Osamu et al.	US 20190393825 A1	FAILURE DIAGNOSIS METHOD FOR INVERTER CIRCUIT
Remarks: Discloses failure diagnosis methods for inverter circuits, each of which easily perform failure diagnosis of a FET of the inverter circuit and identification of a failed FET without delay; however fails to disclose claim elements stated at step 1 above.

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

Therefore, Applicant’s arguments, see Applicant Arguments/Remarks pages 6-10, filed on 07/14/2021, with respect to independent claim 1 have been fully considered and are persuasive. The rejection of independent claim 1 have been withdrawn. 

As a result, claim 1, 6-14 and 17-18 are allowed.
a. Claim 1 is allowed independent claim.
b. Claims 6-14 & 17-18 are allowed due to dependencies to the allowed claim 1.

Invention Drawings: 

    PNG
    media_image1.png
    620
    673
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    597
    881
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    782
    671
    media_image3.png
    Greyscale
  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                
/BEHRANG BADII/Primary Examiner, Art Unit 3665